******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    NRT NEW ENGLAND, LLC v. CHRISTOPHER
                G.L. JONES
                (AC 37107)
           DiPentima, C. J., and Prescott and Harper, Js.
    Argued October 19, 2015—officially released February 9, 2016

(Appeal from Superior Court, judicial district of New
Haven, Hon. William L. Hadden, Jr., judge trial referee.)
  John A. Parese, with whom were Louis M. Federici
and, on the brief, Giovanni R. D’Amico, for the appel-
lant (defendant).
  Thomas E. Crosby, for the appellee (plaintiff).
                         Opinion

  HARPER, J. In this breach of contract action, the
defendant, Christopher G.L. Jones, appeals from the
judgment of the trial court, rendered after a trial to the
court, awarding the plaintiff, NRT New England, LLC,
doing business as Coldwell Banker Residential Broker-
age, certain commissions for real estate brokerage ser-
vices. On appeal, the defendant claims that the court
improperly (1) determined that the brokerage
agreement between the parties was enforceable
because (a) it does not substantially comply with the
requirements of General Statutes § 20-325a (b),1 which
sets forth the conditions under which brokers may bring
legal actions for brokerage services rendered, and (b)
the facts and circumstances of the present case do not
make it inequitable to deny the plaintiff recovery; (2)
found that it was not feasible for the plaintiff to seek
compensation from the seller or the seller’s agent, as
the plaintiff was required to do pursuant to the parties’
agreement; (3) calculated the amount of the plaintiff’s
commission at 2.5 percent of the purchase price instead
of 2 percent; and (4) granted the plaintiff a commission
on the one-half interest in the property owned by the
defendant’s wife. We affirm the judgment of the court.
   The following facts and procedural history are rele-
vant to the resolution of this appeal. The defendant
met Andrea Woolston, a licensed realtor working as an
independent contractor of the plaintiff, in October,
2010. The defendant expressed to Woolston a desire
to purchase a home for himself and his then fiance´e,
Katherine Wiltshire. One of the first things Woolston
asked the defendant was whether he was represented
by another agent. The defendant responded that he
was not. After a number of conversations about the
defendant’s needs and wishes, the parties executed an
exclusive right to represent buyer agreement
(agreement), which established, among other things,
that Woolston was the defendant’s exclusive agent for
finding, negotiating, and purchasing property. Over the
next several months, Woolston devoted a substantial
amount of time searching for properties for the defen-
dant to purchase. Specifically, Woolston researched
available properties at six town halls in the communities
in which the defendant was interested. She showcased
a number of properties personally to the defendant and
Wiltshire and introduced many more to them through
e-mail. Woolston and the defendant had at least twenty
appointments where they viewed multiple properties.
Additionally, Woolston visited many properties alone
to determine if they were suitable for the defendant.
Altogether, Woolston spent hundreds of hours seeking
a suitable home for the defendant.
  The agreement was in effect from January 11, 2011
until July 11, 2011, and set forth the geographical area
that the defendant was interested in and the rate of
compensation for the plaintiff’s services. With respect
to geographical area, the parties agreed that Woolston
would seek properties in Killingworth, Guilford, Essex,
Old Saybrook, Deep River, Lyme, and Old Lyme. With
respect to compensation, the defendant agreed to pay
the plaintiff a commission equal to 2.5 percent of the
purchase price of the property ‘‘if the [defendant] or
any person or entity acting on the [defendant’s] behalf
purchases, options, exchanges, leases or trades any
property, through the efforts of anyone, including the
[defendant] . . . .’’ The agreement imposed the follow-
ing duties on the defendant: ‘‘The [defendant] will not
deal directly with any other broker, agent or licensee
during the term of this [a]greement. The [defendant]
will notify other brokers, agents or licensees at first
contact that the [defendant] is being exclusively repre-
sented by [the plaintiff]. The [defendant] will disclose
to [the plaintiff] any past and/or current contacts for
any real property or with any other real estate broker
or agent.’’ The agreement also contains the following
clause concerning compensation: ‘‘[The plaintiff] will,
whenever feasible, seek compensation from the [s]eller
or the [s]eller’s agent; but, advises the [defendant] that
such compensation: (1) is not always offered, and (2)
may not be equal to the [c]omission called for hereun-
der.’’ (Emphasis omitted.)
   On May 10, 2011, the defendant informed Woolston
via e-mail that he and Wiltshire purchased property at
300 Vineyard Point Road in Guilford for $1,375,000. The
defendant learned of this property on May 4, 2011, from
Mary Jane Burt, a realtor with H. Pearce Real Estate
(H. Pearce), who previously had represented Wiltshire
with the sale of her house in Hamden. Woolston subse-
quently confronted the defendant and eventually
learned that he and Wiltshire previously had executed
an exclusive right to represent buyer agreement with
Burt and H. Pearce. This agreement was in effect from
August 1, 2010, until August 1, 2011, and contained a
provision designating Burt as the exclusive agent for the
defendant and Wiltshire. Thus, at the time the defendant
purchased the property in Guilford, he was under con-
tract for exclusive agency with both Woolston and Burt.
The defendant never told Woolston or Burt that he had
two agreements in effect at the same time. Woolston
notified her superiors of what had transpired, the defen-
dant and Wiltshire closed on the property, and the plain-
tiff subsequently placed a broker’s lien on the property
for $34,375, which represents 2.5 percent of the pur-
chase price.
  On or about July 10, 2012, the plaintiff filed a two
count complaint against the defendant. In count one,
the plaintiff sought to foreclose its broker’s lien against
the defendant’s property.2 Count two is a breach of
contract claim. After a trial to the court, the court issued
a memorandum of decision on July 28, 2014. The court
found that the plaintiff had proven the allegations in
its breach of contract count and damages. The court’s
judgment on the plaintiff’s breach of contract claim was
supported by two important determinations. First, the
court rejected the defendant’s contention in his posttrial
brief that the agreement did not comply with § 20-325a
(b). Second, the court rejected the defendant’s con-
tention that the plaintiff was not entitled to recovery
due to its failure to seek compensation from the seller
or the seller’s agent, reasoning that there was no basis
for the plaintiff to seek compensation because the plain-
tiff rendered no services toward the acquisition of 300
Vineyard Point Road. The court awarded the plaintiff
$34,375 in damages plus attorney’s fees and costs. This
appeal followed. Additional facts will be set forth as
necessary.
                            I
  The defendant first claims that the agreement was
unenforceable. Specifically, he argues that the court
improperly (1) held that the agreement substantially
complied with § 20-325a (b), and (2) found that it was
inequitable to deny the plaintiff recovery. We disagree
with both of the defendant’s arguments, and we will
address each in turn.
                            A
                Substantial Compliance
   The defendant claims that the agreement does not
substantially comply with § 20-325a (b). We begin with
the standard of review. ‘‘Because the [defendant’s]
claim is premised on the view that no recovery may be
had unless there is substantial compliance with § 20-
325a, we first must consider to what extent the plaintiff
satisfied the requirements of that statute. . . . To the
extent that we are required to review conclusions of
law or the interpretation of the relevant statute by the
trial court, we engage in plenary review. . . . We
review the court’s factual findings, however, under a
clearly erroneous standard.’’ (Citation omitted.) Loca-
tion Realty, Inc. v. Colaccino, 287 Conn. 706, 717, 949
A.2d 1189 (2008). The defendant’s claim that the
agreement does not substantially comply with the stat-
ute warrants plenary review because ‘‘[w]hether a par-
ticular listing agreement complies with § 20-325a (b) is
a question of law.’’ New England Land Co., Ltd. v.
DeMarkey, 213 Conn. 612, 623, 569 A.2d 1098 (1990);
see also QuesTech Financial, LLC v. Benni’s, LLC, 105
Conn. App. 749, 752 n.2, 939 A.2d 1220 (‘‘[w]e afford
plenary review to . . . questions of law’’ [internal quo-
tation marks omitted]), cert. denied, 287 Conn. 916, 951
A.2d 567 (2008).
   We turn next to the relevant text of the statute. Sec-
tion 20-325a (b) sets forth seven separate items that
must appear in brokerage contracts for a broker, such
as the plaintiff, to recover for services rendered. The
contract must ‘‘(1) [b]e in writing, (2) contain the names
and addresses of the real estate broker performing the
services and the name of the person or persons for
whom the acts were done or services rendered, (3)
show the date on which such contract was entered into
or such authorization given, (4) contain the conditions
of such contract or authorization, (5) be signed by the
real estate broker or the real estate broker’s authorized
agent, (6) if such contract or authorization pertains to
any real property, include the following statement: ‘THE
REAL ESTATE BROKER MAY BE ENTITLED TO CER-
TAIN LIEN RIGHTS PURSUANT TO SECTION 20-325a
OF THE CONNECTICUT GENERAL STATUTES’, and
(7) be signed by the person or persons for whom the
acts were done or services rendered or by an agent
authorized to act on behalf of such person or persons
. . . .’’ General Statutes § 20-325a (b).
   The defendant takes issue with the agreement’s com-
pliance with subsection (b) (6) of § 20-325a, which
requires brokers to give notice to consumers of brokers’
lien rights. The text of the lien notice in the agreement
is as follows: ‘‘The real estate broker may be entitled
to certain lien rights pursuant to subsection (d) of Sec-
tion 20-325a of the Connecticut General Statutes.’’ The
defendant argues that this lien notice is deficient for
two reasons. First, the defendant notes that the text of
the lien notice was not capitalized in the agreement,
but that it is capitalized in § 20-325a (b) (6). He claims
that because this language is capitalized in the statute, it
must be capitalized in the agreement, and the plaintiff’s
failure to capitalize this important notice to consumers
renders the agreement noncompliant. Second, he claims
that the agreement is deficient because it erroneously
references subsection (d) of § 20-325a, which does not
pertain to lien rights at all. Instead, the defendant
claims, the notice should have referenced subsection
(e), which sets forth brokers’ lien rights.3 Because of
these deficiencies, the defendant argues, the agreement
does not substantially comply with § 20-325a (b), and
is consequently unenforceable.
   ‘‘The right of a real estate broker to recover a commis-
sion is dependent upon whether the listing agreement
meets the requirements of § 20-325a (b). . . . It is well
established that the requirements of § 20-325a (b) are
mandatory rather than permissive and that the statute
is to be strictly construed. . . . A broker who does not
follow the mandate of [§ 20-325a (b)] does so at his
peril.’’ (Citations omitted; internal quotation marks
omitted.) Tolk v. Williams, 75 Conn. App. 546, 552–53,
817 A.2d 142 (2003).
   Subsection (d) of § 20-325a, however, creates an
exception to the requirements of subsection (b). See
Location Realty, Inc. v. Colaccino, supra, 287 Conn.
718–19. Section 20-325a (d) provides in relevant part:
‘‘Nothing in . . . subdivisions (2) to (7), inclusive, of
subsection (b) of this section . . . shall prevent any
licensee from recovering any commission, compensa-
tion or other payment with respect to any acts done or
services rendered, if it would be inequitable to deny
such recovery and the licensee . . . has substantially
complied with subdivisions (2) to (7), inclusive, of
subsection (b) of this section . . . .’’ (Emphasis
added.) ‘‘Therefore, subsection (d) provides that, when
. . . there is no strict compliance with the requirements
of [subsection (b)], an action for a real estate commis-
sion under § 20-325a nonetheless may proceed if two
preconditions are met: (1) there has been substantial
compliance with the requirements relevant to the trans-
action; and (2) the facts and circumstances of a case
would make it inequitable to deny recovery.’’ Location
Realty, Inc. v. Colaccino, supra, 719.
   With these principles in mind, we conclude that the
agreement substantially complied with the require-
ments of the statute. To begin with, we disagree that
§ 20-325a (b) (6) requires lien notices to appear in all
capital letters. Although we recognize that the sample
lien notice in § 20-325a (b) (6) appears in all capital
letters in the text of the statute, we agree with the trial
court that if the legislature intended to require brokers
to capitalize the lien notice in brokerage contracts, it
easily could have employed language to express that
intent. See Dept. of Public Safety v. Freedom of Infor-
mation Commission, 298 Conn. 703, 729, 6 A.3d 763
(2010); Windels v. Environmental Protection Commis-
sion, 284 Conn. 268, 299, 933 A.2d 256 (2007). The legis-
lature did, in fact, explicitly require written disclosures
to be capitalized in a different section of the same
statutory scheme.4 General Statutes § 20-325c (b)5 sets
forth a number of mandatory disclosures real estate
brokers must make to consumers when acting dually
as mortgage brokers. Subsection (c) of § 20-325c then
provides that ‘‘[s]uch disclosure[s] shall include the fol-
lowing notice printed in at least ten-point boldface
capital letters . . . .’’ (Emphasis added.) Thus, the text
of the notice requirements in §§ 20-325a (b) (6) and 20-
325c (c) is capitalized, but only in the latter statute has
the legislature explicitly instructed brokers to denote
the required notice in a particular and conspicuous way,
namely, by boldface, capital type not less than ten point
size. The legislature’s direction to brokers to capitalize
written disclosures in one section of the statutory
scheme strongly supports our conclusion that it
intended to omit such a requirement from § 20-325a
(b) (6).
  Additionally, the legislature explicitly has mandated
notice requirements to appear in all capital letters in
other provisions within title 20. For example, General
Statutes § 20-417d (a), a provision of the New Home
Construction Contractors Act, § 20-417a et seq.,
requires new home construction contractors to execute
written agreements with consumers that contain a num-
ber of mandatory disclosures. Subsection (c) of § 20-
417d then provides that ‘‘[t]he written notice required
in subsection (a) of this section shall be in capital
letters not less than ten-point bold face type . . . .’’
(Emphasis added.) Further, General Statutes § 20-402a,
which sets forth rules controlling the sale of hearing
aids, contains a requirement in subsection (b) that buy-
ers must be notified ‘‘in all capital letters of no less
than twelve point boldface type of uniform font and in
an easily readable style’’ of their right to cancel the sale
under certain circumstances. (Emphasis added.) On the
basis of the foregoing, we conclude that the legislature
did not intend to require the lien notice set forth in § 20-
325a (b) (6) to be capitalized. To require the plaintiff to
do so would be to inject requirements into the statute
that the legislature did not intend, which we are not
permitted to do. See Raftopol v. Ramey, 299 Conn. 681,
722, 12 A.3d 783 (2011) (‘‘[w]e are not permitted to
supply statutory language that the legislature may have
chosen to omit’’ [internal quotation marks omitted]).
   The defendant also claims that the agreement’s refer-
ence to the wrong subsection of § 20-325a renders it
noncompliant. We reject this claim. The purpose of
subsection (d) is to avoid the harsh results that occurred
when the law previously required strict compliance with
§ 20-325a (b). Our Supreme Court’s discussion in Loca-
tion Realty, Inc. v. General Financial Services, Inc.,
273 Conn. 766, 873 A.2d 163 (2005), of the legislative
history of subsection (d), then (c), is illustrative of
this purpose. ‘‘The legislative history indicates that the
proposal [to adopt subsection (d)] was brought forth
in response to certain decisions of this court that strictly
construed the requirements of § 20-325a (b), namely,
the formal requirements of a listing agreement, and
denied brokers the right to recover for failures of strict
compliance therewith. . . . That history indicates that
the task force that drafted the legislation considered
that the strict construction of subsection (b) of § 20-
325a had resulted in some cases of ‘unjust enrich-
ment.’ ’’ (Citations omitted.) Id., 780. To accept the
defendant’s position, namely, that an erroneous refer-
ence to a subsection of the statute does not constitute
substantial compliance, would foreclose brokers from
pursuing recovery on the basis of what is essentially a
scrivener’s error—a harsh result in our view. See Tayco
Corp. v. Planning & Zoning Commission, 294 Conn.
673, 686, 986 A.2d 290 (2010) (‘‘[W]e construe a statute
in a manner that will not thwart its intended purpose
or lead to absurd results. . . . We must avoid a con-
struction that fails to attain a rational and sensible result
that bears directly on the purpose the legislature sought
to achieve.’’ [Internal quotation marks omitted.]).
  On the basis of the foregoing analysis, we conclude
that the agreement substantially complied with § 20-
325a (b).
                             B
                Equitable Considerations
  The defendant also claims that the court abused its
discretion when it determined that it would be inequita-
ble to deny the plaintiff recovery. We disagree.
    As a preliminary matter, the parties dispute the appro-
priate standard of review. The plaintiff argues that we
should review this claim under the clearly erroneous
standard. The defendant insists that plenary review is
required. We agree with the plaintiff and, accordingly,
review this claim under the clearly erroneous standard.
See Dow & Condon, Inc. v. Muros North Ltd. Partner-
ship, 69 Conn. App. 220, 228, 794 A.2d 554 (2002)
(‘‘[E]quitable determinations that depend on the balanc-
ing of many factors are committed to the sound discre-
tion of the trial court. . . . The determination of
whether a particular set of circumstances was unjust is
essentially a factual finding for the trial court.’’ [Citation
omitted; internal quotation marks omitted.]); see also
State v. Krijger, 313 Conn. 434, 446, 97 A.3d 946 (2014)
(‘‘[A] . . . trial court’s findings of fact are not to be
overturned on appeal unless they are clearly erroneous.
A finding of fact is clearly erroneous when there is no
evidence in the record to support it . . . or when
although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite and
firm conviction that a mistake has been committed.’’
[Internal quotation marks omitted.]).
  There is ample evidence in the record to support the
court’s conclusion that denying the plaintiff relief would
be inequitable. Woolston testified, and the defendant
himself conceded, that she rendered a significant
amount of services to the defendant over several
months. Specifically, Woolston researched properties at
town halls for availability and encumbrances, contacted
property owners, arranged personal visits, prepared and
presented literature to the defendant on available prop-
erties, and attended appointments with the defendant
and Wiltshire. Woolston spent hundreds of hours work-
ing for the defendant in total. The defendant, on the
other hand, accepted Woolston’s services while under
contract with another agent in violation of the
agreement. Indeed, the defendant acknowledged that
he was untruthful with Woolston at the beginning of
their relationship when he told her that he was not
represented by another agent. In fact, he was scheduling
appointments and viewing properties with both Wools-
ton and Burt at approximately the same time in May,
2011. For example, the defendant e-mailed Woolston on
May 2, 2011, thanking her for showing him a property.
Approximately one week later, the defendant e-mailed
Woolston to inform her that he viewed 300 Vineyard
Point Road with Burt and had ‘‘put in an all cash bid
that has been accepted . . . .’’
  The defendant nevertheless argues that it would not
be inequitable to deny recovery to the plaintiff because
Woolston performed no services in connection with
his purchase of 300 Vineyard Point Road. We are not
persuaded. The defendant agreed to pay a commission
‘‘equal to 2.5 % of the purchase price if the [defendant] or
any person or entity acting on the [defendant’s] behalf
purchases . . . any property, through the efforts of
anyone, including the [defendant], where an agreement
to purchase the property was entered into during the
[t]erm of this [a]greement.’’ However unjust this result
may seem to the defendant in hindsight, we cannot say
it is inequitable because it is precisely what he agreed to.
                             II
  The defendant next claims that the court improperly
determined that it was not feasible for the plaintiff to
seek compensation from the seller or the seller’s agent.
We disagree.
   The following facts are relevant to our resolution of
this claim. The agreement contains the following clause:
‘‘[The plaintiff] will, whenever feasible, seek compensa-
tion from the [s]eller or the [s]eller’s agent; but, advises
the [b]uyer that such compensation: (1) is not always
offered, and (2) may not be equal to the [c]omission
called for hereunder.’’ (Emphasis omitted.) At trial, the
plaintiff called Woolston; Brendan Grady, the plaintiff’s
regional vice president; and Joan Davis-Clark, the plain-
tiff’s sales manager in its Madison office. Woolston,
Grady, and Davis-Clark all testified that the plaintiff did
not seek compensation from the seller’s agent, William
Pitt-Sotheby’s International Realty (Sotheby’s). They
each testified that Woolston did not perform any ser-
vices for the defendant in connection with his purchase
of 300 Vineyard Point Road. They explained that
because Woolston did not perform any services leading
to the defendant’s purchase of the property, the plaintiff
was not the procuring cause of the purchase, which
Grady described as ‘‘an unbroken chain of events that
leads to a purchase . . . .’’ In the absence of procuring
cause, they explained, it was not feasible to seek com-
pensation from Sotheby’s. Instead, Davis-Clark testified
that she reached out to representatives of H. Pearce,
explained to them that the plaintiff had the defendant
under an exclusive right to represent buyer agreement,
and unsuccessfully attempted to recover Woolston’s
commission from H. Pearce. On the basis of this testi-
mony, the court found that Woolston was not the pro-
curing cause and, consequently, that it was not feasible
for the plaintiff to seek compensation from Sotheby’s.
   Because the court relied on evidence of facts outside
of the agreement, namely, the parties’ testimony, in
finding that it was not feasible for the plaintiff to seek
compensation from Sotheby’s, we review this claim for
clear error. See generally Sunset Gold Realty, LLC v.
Premier Building & Development, Inc., 133 Conn. App.
445, 452, 36 A.3d 243, cert. denied, 304 Conn. 912, 40
A.3d 319 (2012). The defendant claims that the court’s
finding was clearly erroneous, arguing that it was
entirely feasible for the plaintiff to seek compensation
from Sotheby’s, regardless of the likelihood that
Sotheby’s would actually pay. The defendant insists
that a simple demand on the seller or the seller’s agent
would have sufficed to satisfy the plaintiff’s contractual
obligation. We disagree. It is well established that ‘‘[t]he
law does not require an act which would be a mere
futility.’’ (Internal quotation marks omitted.) Vachon v.
Tomascak, 155 Conn. 52, 57, 230 A.2d 5 (1967). Wools-
ton, Grady, and Davis-Clark all concluded that because
Woolston did not perform any services in connection
with the defendant’s purchase of the property, the plain-
tiff had no basis to make a claim for payment from
Sotheby’s. In other words, the substance of this testi-
mony was that it would have been impossible to obtain
compensation from Sotheby’s and, therefore, it would
have been futile to ask. The court credited this testi-
mony, and the defendant did not offer any evidence
to contradict or undermine these witnesses. For these
reasons, we conclude that the court’s finding was not
clearly erroneous.
                            III
   The defendant’s final two claims are that the court
erroneously calculated the amount of the commission
to which the plaintiff was entitled and the court improp-
erly granted the plaintiff a commission on the one-half
interest in the property owned by the defendant’s wife.
We decline to address these claims because the defen-
dant has briefed them inadequately.
   ‘‘[W]e are not required to review claims that are inade-
quately briefed. . . . We consistently have held that
[a]nalysis, rather than mere abstract assertion, is
required in order to avoid abandoning an issue by failure
to brief the issue properly. . . . [F]or this court judi-
ciously and efficiently to consider claims of error raised
on appeal . . . the parties must clearly and fully set
forth their arguments in their briefs. We do not reverse
the judgment of a trial court on the basis of challenges
to its rulings that have not been adequately briefed.
. . . The parties may not merely cite a legal principle
without analyzing the relationship between the facts of
the case and the law cited. . . . It is not enough merely
to mention a possible argument in the most skeletal
way, leaving the court to do counsel’s work, create the
ossature for the argument, and put flesh on its bones.’’
(Citation omitted; internal quotation marks omitted.)
State v. Prosper, 160 Conn. App. 61, 74–75, 125 A.3d
219 (2015).
   First, the defendant claims that, to the extent that
the plaintiff was entitled to compensation at all, the
court should not have awarded a commission equal to
2.5 percent of the purchase price, as set forth in the
agreement. Instead, the defendant claims, the plaintiff
should have been awarded a commission in the amount
of 2 percent, which is the amount set forth in Sotheby’s
listing. The defendant’s analysis of this claim, however,
contains conclusory assertions and no authority to sup-
port his position that the seller’s rate is the appropriate
figure to employ. We conclude that the defendant has
briefed this claim inadequately, and, accordingly, we
decline to consider it.
   Second, the defendant claims that the court should
have, at most, awarded the plaintiff one half of the
compensation it sought because he owns only a one-
half interest in the property. This claim is summarized
in four sentences with no legal authority cited. Because
the defendant does not cite any authority or develop
his claim with analysis, we conclude that the claim is
inadequately briefed. Commission on Human Rights &
Opportunities ex rel. Arnold v. Forvil, 302 Conn. 263,
279, 25 A.3d 632 (2011).
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 20-325a (b) provides: ‘‘No person, licensed under the
provisions of this chapter, shall commence or bring any action with respect
to any acts done or services rendered after October 1, 1995, as set forth in
subsection (a), unless the acts or services were rendered pursuant to a
contract or authorization from the person for whom the acts were done or
services rendered. To satisfy the requirements of this subsection any contract
or authorization shall: (1) Be in writing, (2) contain the names and addresses
of the real estate broker performing the services and the name of the person
or persons for whom the acts were done or services rendered, (3) show
the date on which such contract was entered into or such authorization
given, (4) contain the conditions of such contract or authorization, (5) be
signed by the real estate broker or the real estate broker’s authorized agent,
(6) if such contract or authorization pertains to any real property, include
the following statement: ‘THE REAL ESTATE BROKER MAY BE ENTITLED
TO CERTAIN LIEN RIGHTS PURSUANT TO SECTION 20-325a OF THE
CONNECTICUT GENERAL STATUTES’, and (7) be signed by the person
or persons for whom the acts were done or services rendered or by an
agent authorized to act on behalf of such person or persons, pursuant to a
written document executed in the manner provided for conveyances in
section 47-5, except, if the acts to be done or services rendered involve a
listing contract for the sale of land containing any building or structure
occupied or intended to be occupied by no more than four families, the
listing contract shall be signed by the owner of the real estate or by an
agent authorized to act on behalf of such owner pursuant to a written
document executed in the manner provided for conveyances in section 47-5.’’
   2
     The court found for the defendant on the plaintiff’s first count. This
judgment has not been challenged on appeal.
   3
     General Statutes § 20-325a (e) provides: ‘‘A licensed real estate broker
who has performed acts or rendered services relating to real property upon
terms provided for in a written contract or agreement between the broker
and the owner or buyer for whom such acts were done or services rendered
shall have a lien upon such real property. The lien shall be in the amount
of the compensation agreed upon by the broker and the owner or buyer
for whom such acts were performed or services rendered.’’
   4
     ‘‘[T]he legislature is always presumed to have created a harmonious and
consistent body of law . . . . [T]his tenet of statutory construction . . .
requires us to read statutes together when they relate to the same subject
matter . . . . Accordingly, [i]n determining the meaning of a statute . . .
we look not only at the provision at issue, but also to the broader statutory
scheme to ensure the coherency of our construction.’’ (Citation omitted,
internal quotation marks omitted.) Hatt v. Burlington Coat Factory, 263
Conn. 279, 310, 819 A.2d 260 (2003).
   5
     General Statutes § 20-325c (b) provides: ‘‘Notwithstanding any provision
of the general statutes to the contrary, no real estate broker or real estate
salesperson, and no person affiliated with such broker or salesperson, who
receives a fee, commission or other valuable consideration for the sale of
residential real property, may receive a fee, commission or other valuable
consideration for negotiating, soliciting, arranging, placing or finding a first
mortgage loan for the buyer in connection with the same sale unless disclo-
sure is made in accordance with the provisions of subsection (c) of this
section. Any fee, commission or other valuable consideration received by
such broker or salesperson for negotiating, soliciting, arranging, placing or
finding a first mortgage loan shall (1) be related to the services actually
performed, as determined by the Banking Commissioner by regulations
adopted pursuant to chapter 54, (2) not be imposed for the referral of the
buyer to the mortgage lender by such broker or salesperson, and (3) be
paid directly to the broker or salesperson by the buyer rather than from
the mortgage loan proceeds at the time of closing.’’